

113 SRES 588 ATS: Recognizing that access to hospitals and other health care providers for patients in rural areas of the United States is essential to the survival and success of communities in the United States.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 588IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Moran (for himself, Ms. Klobuchar, Mr. Hoeven, Mr. Boozman, Mr. Enzi, Mr. Grassley, Mr. Thune, Mr. Wicker, Mr. Crapo, Mr. Heller, Mr. Cochran, Ms. Heitkamp, Mr. Tester, Ms. Baldwin, Mr. Johnson of South Dakota, Mr. Donnelly, Mr. Durbin, Mr. Franken, and Ms. Hirono) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing that access to hospitals and other health care providers for patients in rural areas of
			 the United States is essential to the survival and success of communities
			 in the United States.Whereas access to quality health care services determines
			 whether individuals in the United States can remain in the communities
			 they
			 call home and whether their children will return to those communities to
			 raise
			 families of their own;Whereas more than 60,000,000 individuals in rural areas of
			 the United States rely on rural hospitals and other providers as critical
			 access points to health care;Whereas rural areas of the United States need quality
			 health care services to attract and retain business and industry;Whereas, to ensure that communities in the United States
			 survive and flourish, Congress must address the unique health care needs
			 of
			 individuals in rural areas of the United States;Whereas individuals in rural areas of the United States
			 are, per capita, older, poorer, and sicker than individuals in urban areas
			 of
			 the United States;Whereas, according to the Department of Health and Human
			 Services, rural areas have higher rates of poverty, chronic disease, and
			 uninsurance, and millions of rural Americans have limited access to a
			 primary
			 care provider;Whereas, according to the Department of Agriculture,
			 individuals in rural areas of the United States have higher rates of
			 age-adjusted mortality, disability, and chronic disease than individuals
			 in
			 urban areas of the United States;Whereas the 20 percent of the population of the United
			 States that lives in rural areas is scattered over 90 percent of the
			 landmass
			 of the United States;Whereas the geography and weather of rural areas of the
			 United States can make accessing health care difficult, and cultural,
			 social,
			 and language barriers compound rural health challenges;Whereas individuals in rural areas of the United States
			 are more likely to be uninsured and less likely to receive coverage
			 through an employer than individuals in urban areas of the United States;Whereas access to health care continues to be a major
			 challenge in rural areas of the United States, as—(1)77 percent of the
			 2,050 rural counties in the United States are designated as primary care
			 Health
			 Professional Shortage Areas (commonly referred to as
			 HPSAs);(2)rural areas of
			 the United States have fewer than half as many primary care physicians per
			 100,000 people as urban areas of the United States; and(3)more than 50
			 percent of patients in rural areas of the United States travel at least 20
			 miles to receive specialty medical care, compared to only 6 percent of
			 patients
			 in urban areas of the United States;Whereas, because rural hospitals and other providers face
			 unique challenges in administering care to patients, Congress has
			 traditionally
			 supported those providers by implementing—(1)specific programs
			 to address rural hospital closures that occurred in the 1980s by providing
			 financial support to hospitals that are geographically isolated and in
			 which
			 Medicare patients make up a significant percentage of hospital inpatient
			 days
			 or discharges; and(2)a program
			 established in 1997 to support limited-service hospitals that, being
			 located in
			 rural areas of the United States that cannot support a full-service
			 hospital,
			 are critical access points to health care for rural patients;Whereas hospitals in rural areas of the United States
			 achieve high levels of performance, according to standards for quality,
			 patient
			 satisfaction, and operational efficiency, for the types of care most
			 relevant
			 to rural communities;Whereas, in addition to the vital care that rural health
			 care providers provide to patients, rural health care providers are
			 critical to
			 the local economies of their communities and are one of the largest types
			 of
			 employers in rural areas of the United States where, on average, 14
			 percent of
			 total employment is attributed to the health sector;Whereas a hospital in a rural area of the United States is
			 typically one of the top 2 largest employers in that area;Whereas 1 primary care physician in a rural community
			 annually generates approximately $1,500,000 in total revenue, and 1
			 general
			 surgeon in a rural community annually generates approximately $2,700,000
			 in
			 total revenue;Whereas the average Critical Access Hospital, a
			 limited-service rural health care facility, creates 107 jobs and generates
			 $4,800,000 in annual payroll, and the wages, salaries, and benefits
			 provided by
			 a Critical Access Hospital can amount to 20 percent of the output of a
			 rural
			 community's economy;Whereas hospitals in rural communities play a vital role
			 in caring for the residents of those communities and preserving the
			 special way
			 of life that communities in the United States foster; andWhereas the closure of a hospital in a rural community
			 often results in severe economic decline in the community and the
			 departure of
			 physicians, nurses, pharmacists, and other health providers from the
			 community,
			 and forces patients to travel long distances for care or to delay
			 receiving
			 care, leading to decreased health outcomes, higher costs, and added burden
			 to
			 patients: Now, therefore, be itThat the Senate—(1)recognizes that
			 access to hospitals and other health care providers for patients in rural
			 areas
			 of the United States is essential to the survival and success of
			 communities in
			 the United States;(2)recognizes that
			 preserving and strengthening access to quality health care in rural areas
			 of
			 the United States is crucial to the success and prosperity of the United
			 States;(3)recognizes that
			 strengthening access to hospitals and other health care providers for
			 patients
			 in rural areas of the United States makes Medicare more cost-effective and
			 improves health outcomes for patients;(4)recognizes that,
			 in addition to the vital care that rural health care providers provide to
			 patients, rural health care providers are integral to the local economies
			 and
			 are one of the largest types of employers in rural areas of the United
			 States;
			 and(5)celebrates the
			 many dedicated medical professionals across the United States who work
			 hard
			 each day to deliver quality care to the nearly 1 in 5 people in the United
			 States living in rural areas, because the dedication and professionalism
			 of
			 those medical professionals preserves the special way of life and sense of
			 community enjoyed and cherished by individuals in rural areas of the
			 United
			 States.